internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi 3-plr-154670-02 date date legend company trust a b date date dear this letter responds to your letter dated date written on behalf of company requesting a ruling under sec_1362 of the internal_revenue_code facts the information submitted states that company was incorporated on date trust is a grantor_trust that is company’s sole shareholder a and b are the trustees and beneficiaries of trust on date a limited_liability_company was merged into company and company began doing business at that time company trust a and b intended for company to be treated as an s_corporation for federal tax purposes as of date and relied on company’s attorney to file the election however no form_2553 election by a small_business_corporation was filed timely with the internal_revenue_service irs law and analysis sec_1362 provides that a small_business_corporation may elect to be an s_corporation plr-154670-02 sec_1362 provides the rule on when an s election will be effective generally if an s election is made within the first two and one-half months of a corporation's taxable_year then the corporation will be treated as an s_corporation for the year in which the election is made sec_1362 provides that if an s election is made after the first two and one-half months of a corporation's taxable_year then the corporation will not be treated as an s_corporation until the taxable_year after the year in which the s election is made sec_1362 provides that if an election under sec_1362 is made for any taxable_year after the date prescribed by sec_1362 for making the election or no sec_1362 election is made for any taxable_year and the secretary determines that there was reasonable_cause for the failure to timely make the election then the secretary may treat the election as timely made for such taxable_year and sec_1362 shall not apply conclusion based on the facts submitted and the representations made we conclude that company has established reasonable_cause for failing to make a timely election to be an s_corporation and is eligible for relief under sec_1362 accordingly if company makes an election to be an s_corporation by filing with the appropriate service_center a completed form_2553 containing an effective date of date within days following the date of this letter then such election will be treated as timely made a copy of this letter should be attached to the form_2553 filed with the service_center except as specifically set forth above we express or imply no opinion concerning the federal tax consequences of the facts described above under any other provision of the code including whether company was or is a small_business_corporation under sec_1361 of the code this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to company enclosures copy of this letter copy for sec_6110 purposes sincerely christine ellison branch chief branch office of the associate chief_counsel passthroughs and special industries
